While it is true that this case was tried upon an agreed statement of facts, and there is no testimony abstracted showing how long appellees had been exposed to conditions they allege occasioned their disabilities, yet it is clear they were not peremptorily coerced into unsafe places with respect to which they were strangers. On the contrary, they had been working from day to day at assignments with which *Page 688 
they were familiar, using tools or appliances ordinary to the employment, in circumstances common to the occupations.
Appellant's policy insured against "bodily injuries accidentally suffered." Sickness from any cause may be said to result in bodily injury, and by the same logic sickness is usually accidental, for there are few indeed who intentionally embrace a physical malady.
Though the liability judicially imposed upon appellant in the instant case does not depart far enough from accepted constructions to convert an accident insurance into policies guaranteeing health against disease in any of its forms, it seems to me that the majority opinion, though excellently written, takes liberties with the contract which have the effect of creating a liability where none existed.
I am authorized to say that Mr. Justice McHANEY concurs in this dissenting opinion.